Filed Pursuant to Rule 424(b)(5) Registration No. 333-186977 PROSPECTUS SUPPLEMENT(to Prospectus dated April 5, 2013) 2,800,000 Shares8.00% Series D Cumulative Redeemable PerpetualPreferred Shares Safe Bulkers, Inc. (Liquidation Preference $25.00 Per Share) We are selling 2,800,000 shares of our 8.00% Series D Cumulative Redeemable Perpetual Preferred Shares, par value $0.01 per share, liquidation preference $25.00 per share (the Series D Preferred Shares). Dividends on the Series D Preferred Shares will accrue and be cumulative from the date of original issue and will be payable quarterly in arrears on January 30, April 30, July 30 and October 30 of each year, commencing October 30, 2014 when, as and if declared by our board of directors. Dividends will be payable out of amounts legally available therefor at an initial rate equal to 8.00% per annum of the stated liquidation preference. At any time on or after June 30, 2019 or in connection with a fundamental change, the Series D Preferred Shares may be redeemed, in whole or in part, out of amounts legally available therefor, at a redemption price of $25.00 per share plus an amount equal to all accumulated and unpaid dividends thereon to the date of redemption, whether or not declared. We intend to apply to have the Series D Preferred Shares listed on the New York Stock Exchange under the symbol SBPRD. If the application is approved, trading in the Series D Preferred Shares on the New York Stock Exchange is expected to begin within 30 days after the original issue date of the Series D Preferred Shares. Currently, there is no public market for the Series D Preferred Shares. Investing in our Series D Preferred Shares involves risk. Please see the section entitled Risk Factors beginning on page S-16 of this prospectus supplement and beginning on page 2 of our Annual Report on Form 20-F filed with the Securities and Exchange Commission on March 5, 2014 before you make an investment in our shares. Per Share Total Public offering price $ 25.00 $ 70,000,000 Underwriting discount (1) $ 0.7875 $ 2,053,800 Proceeds, before expenses, to Safe Bulkers, Inc. $ 24.2125 $ 67,946,200 The underwriters will not receive an underwriting discount or commission on the sale of 192,000 of our Series D Preferred Shares to certain of our officers and directors. We have granted the underwriters an option to purchase 420,000 additional Series D Preferred Shares solely to cover over-allotments, if any. See Underwriting. The information in this prospectus supplement and the accompanying prospectus is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus are truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the Series D Preferred Shares on or about June 30, 2014. Joint Bookrunners Morgan Stanley UBS Investment Bank Co-Manager DNB Markets June 23, 2014 TABLE OF CONTENTS Page Prospectus Supplement PROSPECTUS SUMMARY S-1 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE DIVIDENDS S-15 RISK FACTORS S-16 FORWARD-LOOKING STATEMENTS S-21 USE OF PROCEEDS S-23 CAPITALIZATION S-24 DESCRIPTION OF CAPITAL STOCK S-26 DESCRIPTION OF SERIES D PREFERRED SHARES S-28 TAX CONSIDERATIONS S-36 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION S-44 UNDERWRITING S-45 LEGAL MATTERS S-49 EXPERTS S-49 WHERE YOU CAN FIND ADDITIONAL INFORMATION S-49 INCORPORATION BY REFERENCE S-50 Prospectus FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 3 SERVICE OF PROCESS AND ENFORCEMENT OF LIABILITIES 4 ABOUT THIS PROSPECTUS 4 WHERE YOU CAN FIND ADDITIONAL INFORMATION 4 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 4 RATIO OF EARNINGS TO FIXED CHARGES 5 USE OF PROCEEDS 5 CAPITALIZATION AND INDEBTEDNESS 5 DESCRIPTION OF CAPITAL STOCK 6 DESCRIPTION OF WARRANTS 12 DESCRIPTION OF SUBSCRIPTION RIGHTS 13 MARSHALL ISLANDS COMPANY CONSIDERATIONS 20 PLAN OF DISTRIBUTION 23 LEGAL MATTERS 25 EXPERTS 25 This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and certain other matters. The second part, the prospectus, gives more general information about securities we may offer from time to time. Generally, when we refer to the prospectus, we are referring to both parts of this document combined. You should read both this prospectus supplement and the accompanying prospectus, together with additional information described under the heading Where You Can Find Additional Information and Incorporation by Reference. To the extent the description of our securities in this prospectus supplement differs from the description of our securities in the accompanying prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized anyone to provide you with different information. The distribution of this prospectus and sale of these securities in certain jurisdictions may be restricted by law. Persons in possession of this prospectus supplement or the accompanying prospectus are required to inform themselves about and observe any such restrictions. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement is accurate as of the date on the front cover of this S-i prospectus supplement only. Our business, financial condition, results of operations and prospects may have changed since that date. We expect that delivery of the Series D Preferred Shares will be made against payment therefore on or about the date specified on the cover page of this prospectus supplement, which will be five business days following the date of this prospectus supplement (this settlement cycle being referred to as T+5). You should note that trading on the Series D Preferred Shares on the date of this prospectus supplement or the next business day may be affected by the T+5 settlement. Please see the section entitled Underwriting. S-ii PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus supplement and the accompanying prospectus and should be read together with the information contained in other parts of this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference, including the risk factors beginning on page S-16 of this prospectus supplement and beginning on page 2 of our Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission (the SEC) on March 5, 2014 (our Annual Report on Form 20-F). Unless otherwise indicated, references in this prospectus supplement to Safe Bulkers, the Company, we, our, us, or similar terms when used in a historical context refer to Safe Bulkers, Inc. and/or its subsidiaries. We use the term deadweight tons, or dwt, to describe the carrying capacity of our vessels. Before making your investment decision, you should carefully read the prospectus and the documents referred to in Where You Can Find Additional Information and Incorporation by Reference for information about us, including our financial statements. Unless otherwise indicated, all references to currency amounts in this prospectus supplement and the accompanying prospectus are in U.S. dollars. Unless otherwise indicated, all data regarding our fleet and the terms of our charters is as of June 12, 2014. Our Company We are an international provider of marine drybulk transportation services, transporting bulk cargoes, particularly coal, grain and iron ore, along worldwide shipping routes for some of the worlds largest consumers of such services. As of June 12, 2014, we had a fleet of 31 drybulk vessels, with an aggregate carrying capacity of 2,863,700 dwt and an average age of 5.5 years, making us one of the worlds youngest fleets of Panamax, Kamsarmax, Post-Panamax and Capesize class vessels. We have contracted to acquire 13 new eco-design newbuild vessels, comprised of six Japanese Panamax class vessels, three Japanese Post-Panamax class vessels, two Japanese Kamsarmax class vessels and two Chinese Kamsarmax class vessels. The average price payable to shipyards stands at $31.2 million per newbuild vessel or an aggregate of $405.2 million of capital expenditure requirements net of commissions from sellers for the acquisition of our 13 newbuild vessels with deliveries; one in 2014; six in 2015; five in 2016; and one in 2017; as a result of investing during the lower part of the shipping cycle. Upon delivery of all of our newbuilds, assuming we do not acquire any additional vessels or dispose of any of our vessels, our fleet will be comprised of 44 vessels, 15 of which will be new eco-design vessels, having an aggregate carrying capacity of 3,904,400 dwt. We deploy our vessels on a mix of period time and spot time charters according to our assessment of market conditions, adjusting the mix of these charters to take advantage of the relatively stable cash flow and high utilization rates associated with period time charters, or to profit from attractive spot time charter rates during periods of strong charter market conditions, or to maintain employment flexibility that the spot market offers during periods of weak time charter market conditions. Currently, we maintain substantial exposure in the spot market. As of June 12, 2014, 18 out of 31 vessels in our fleet were employed on period time charters and 13 on spot time charters. We believe our customers, some of which have been chartering our vessels for over 24 years, enter into period time and spot time charters with us because of the quality of our young and modern vessels and our record of safe and efficient operations. Our customers are some of the worlds largest consumers of marine drybulk transportation services. Since 2005 our customers have included over 30 national, regional and international companies, including Bunge, Cargill, Daiichi, Louis Dreyfus Armateurs SAS, Intermare Transport G.m.b.H., Eastern Energy Pte. Ltd., NYK, NS United Kaiun Kaisha, Kawasaki Kisen Kaisha, Ltd, Oldendorff Carriers, Arcelor Mittal or their affiliates. We believe we maintain lean operations and low financing costs. The aggregate of our daily operating expenses and of our daily general and administrative expenses, including our daily management fees, was $5,490 in 2013 and $5,825 for the three months ended March 31, 2014. Our S-1 average interest rate, including the margin, for all bank loan and credit facilities was 1.737% p.a. and 1.695% p.a. during 2013 and for the three months ended March 31, 2014, respectively. We expect to fund our capital expenditure requirements through a combination of cash and cash equivalents, borrowings under our committed undrawn credit facilities, permitted borrowings against our investment in a floating rate note, surplus cash flow from operations, as well as through raising additional indebtedness and equity, including this offering of our Series D Preferred Shares. As of June 12, 2014, our remaining capital expenditure requirements for the acquisition of our 13 newbuild vessels were $351.7 million, of which $37.5 million is payable in 2014, $162.6 million in 2015, $130.7 million in 2016 and $20.9 million in 2017. As of June 12, 2014, we had liquidity of $283.5 million consisting of $81.6 million in cash and short-term time deposits, $1.7 million in short-term restricted cash, $1.7 million in long-term restricted cash, $68.3 million available under existing revolving credit facilities, $90.2 million under committed loan facilities for four existing and one newbuild vessels, and $40.0 million undrawn availability against a $50.0 million floating rate note which matures in October 2014. As of June 12, 2014, our contracted revenue through the end of 2017 amounted to $156.7 million. We believe that with our cash and cash equivalents, our aggregate committed borrowing capacity and our anticipated operational surplus, we can fully finance our existing newbuild program. We believe that we will have the ability to raise additional indebtedness against our 12 unencumbered newbuild vessels upon their delivery, providing us with further financial flexibility in funding our newbuild program and the opportunity to further expand and renew our fleet. Our common stock trades on the New York Stock Exchange (the NYSE) under the symbol SB and we continue to be majority-owned by the Hajioannou family, which has a long history of owning and operating vessels. Over the past 19 years under the leadership of Polys Hajioannou, our chief executive officer, we have created a leading drybulk company, with a young fleet comprised of vessels designed to a high technical specification. Under his direction, we have also expanded the classes of drybulk vessels in our fleet, and the aggregate carrying capacity of our fleet has grown from 146,000 dwt in 1995 to 2,863,700 dwt currently. We also benefit from the expertise of our affiliated management company, Safety Management Overseas S.A., which we refer to as Safety Management or our Manager, which is controlled by Polys Hajioannou, and along with its predecessor, has specialized in drybulk shipping since 1965, providing services to over 47 drybulk vessels. A number of our Managers key management and operational personnel have been continuously employed with Safety Management and its predecessor companies for over 25 years. We believe our experience, relationships and financial strength will enable us to take advantage of any improvement in market conditions or future dislocations affecting our competitors. We have consistently returned capital to our stockholders by paying dividends. The declaration and payment of dividends, if any, will always be subject to the discretion of our board of directors. The timing and amount of any dividends declared will depend on, among other things: (i) our earnings, financial condition and cash requirements and available sources of liquidity; (ii) decisions in relation to our growth strategies; (iii) provisions of Marshall Islands and Liberian law governing the payment of dividends; (iv) restrictive covenants in our existing and future debt instruments; and (v) global financial conditions. Dividends might be reduced or not be paid in the future. Our Fleet As of June 12, 2014 our fleet is comprised of 31 vessels, of which ten are Panamax class vessels, seven are Kamsarmax class vessels, 11 are Post-Panamax class vessels and three are Capesize class vessels, with an aggregate carrying capacity of 2,863,700 dwt and an average age of 5.5 years. Assuming delivery of the last of our 13 newbuild vessels in 2017 and assuming no sale of any of our vessels, our fleet will be comprised of 16 Panamax class vessels, 11 Kamsarmax class vessels, 14 Post-Panamax class vessels and three Capesize class vessels, and the aggregate carrying capacity of our 44 vessels, 15 of which will be new eco-design, will be 3,904,400 dwt. S-2 The majority of vessels in our fleet have sister ships with similar specifications in our existing or newbuild fleet. We believe that using sister ships provides cost savings because it facilitates efficient inventory management and allows for the substitution of sister ships to fulfill our period time charter obligations. Additionally, the young age of our vessels significantly contributes, we believe, to cost savings in relation to operating expenses. By maintaining a young and high quality fleet, we believe we will be ahead of our competition especially for securing period time charters with our selected customers. The table below presents additional information with respect to our drybulk vessel fleet, including our newbuilds, and its deployment as of June 12, 2014. Vessel Name Dwt YearBuilt (1) Country ofConstruction CharterType CharterRate (2) Commissions (3) CharterPeriod (4) SisterShip (5) Current Fleet Panamax Maria 76,000 2003 Japan Spot $14,200 5.00% Apr. 2014Jul. 2014 A Koulitsa 76,900 2003 Japan Period $13,250 5.00% Jun. 2014Jun. 2015 Paraskevi 74,300 2003 Japan Period $8,650 4.75% Aug. 2013Jul. 2014 Vassos 76,000 2004 Japan Period (6) BPI + 6% 5.00% Apr. 2014Nov. 2014 A Katerina 76,000 2004 Japan Spot $9,850 5.00% May 2014Jul. 2014 A Maritsa 76,000 2005 Japan Period (7) $27,649 1.25% Mar. 2013Jan. 2015 A Efrossini 75,000 2012 Japan Spot $12,000 5.00% Apr. 2014Jul. 2014 B Zoe 75,000 2013 Japan Period $14,800 4.75% Apr. 2014Jul. 2014 B Kypros Land 77,100 2014 Japan Period $15,600 5.00% Mar. 2014Jun. 2014 H Kypros Sea 77,100 2014 Japan Spot $10,750 5.00% Apr. 2014Jul. 2014 H Kamsarmax Pedhoulas Merchant 82,300 2006 Japan Period (8) BPI + 9.5% 3.75% Jul. 2013Jul. 2015 C Pedhoulas Trader 82,300 2006 Japan Period (9) BPI + 6.5% 3.50% Aug. 2013Aug. 2015 C Pedhoulas Leader 82,300 2007 Japan Period $13,250 4.75% Jun. 2012Jun. 2014 C Pedhoulas Commander 83,700 2008 Japan Period $10,750 4.75% Sep. 2013Jul. 2014 Pedhoulas Builder 81,600 2012 China Spot $15,000 5.00% May 2014Aug. 2014 D Pedhoulas Fighter 81,600 2012 China Period $11,500 4.75% Sep. 2013Jul. 2014 D Pedhoulas Farmer 81,600 2012 China Spot $13,150 5.00% May 2014Aug. 2014 D Post-Panamax Stalo 87,000 2006 Japan Spot $14,800 5.00% Jun. 2014Jul. 2014 E Marina 87,000 2006 Japan Period $16,675 5.00% Mar. 2014Jun. 2014 E Xenia 87,000 2006 Japan Period $15,000 4.75% Apr. 2014Jul. 2014 E Sophia 87,000 2007 Japan Spot (10) BPI + 18% 3.75% Jun. 2014Jul. 2014 E Eleni 87,000 2008 Japan Period $13,000 5.00% May 2014Aug. 2014 E Martine 87,000 2009 Japan Spot $7,600 5.00% May 2014Jun. 2014 E Andreas K 92,000 2009 South Korea Spot $13,150 4.75% Jun. 2014Aug. 2014 F Panayiota K 92,000 2010 South Korea F Venus Heritage 95,800 2010 Japan Spot $12,000 4.75% Apr. 2014Jul. 2014 G Venus History 95,800 2011 Japan Spot $10,500 5.00% Apr. 2014Jun. 2014 G Venus Horizon 95,800 2012 Japan Period $13,000 5.00% Oct. 2013Mar. 2015 G Capesize Kanaris 178,100 2010 China Period $25,928 2.50% Sep. 2011Jun. 2031 Pelopidas 176,000 2011 China Period $38,000 1.00% Feb. 2012Dec. 2021 Lake Despina 181,400 2014 Japan Period (11) $24,376 1.25% Jan. 2014Jan. 2024 Subtotal 2,863,700 S-3 Vessel Name Dwt YearBuilt (1) Country ofConstruction CharterType CharterRate (2) Commissions (3) CharterPeriod (4) SisterShip (5) NEW BUILDS Panamax Hull No. 821 77,000 2H 2014 Japan I Hull No. 822 77,000 1H 2015 Japan I Hull No. 1689 76,500 1H 2015 Japan Period $15,400 Apr. 2015Apr. 2025 H Hull No. 827 77,000 2H 2015 Japan I Hull No. 828 77,000 1H 2016 Japan I Hull No. 835 77,000 2H 2016 Japan I Kamsarmax Hull No. 1148 82,000 1H 2015 China J Hull No. 1146 82,000 1H 2016 China J Hull No. 1551 81,600 1H 2016 Japan K Hull No. 1552 81,600 1H 2017 Japan K Post-Panamax Hull No. 1685 84,000 2H 2015 Japan L Hull No. 1686 84,000 2H 2015 Japan L Hull No. 1718 84,000 1H 2016 Japan L Subtotal 1,040,700 TOTAL 3,904,400 (1) For newbuilds, the dates shown reflect the expected delivery dates. (2) Charter rate represents recognized gross daily charter rate. For charter parties with variable rates among periods or consecutive charter parties with the same charterer, the recognized gross daily charter rates represent the weighted average gross charter rate over the duration of the applicable charter period or series of charter periods, as applicable. For voyage charters the recognized gross daily charter rates represent the expected agreed upon total amount or on a per cargo ton basis which the charterer pays, less the voyage expenses we pay, weighted over the duration of the applicable charter period. Charter agreements may provide for additional payments, namely ballast bonus, to compensate for vessel repositioning. (3) Commissions reflect payments made to third-party brokers or our charterers, and do not include the 1.25% fee payable on gross freight, charter hire, ballast bonus and demurrage to our Manager pursuant to our vessel management agreements with our Manager. (4) The start dates listed reflect either actual start dates or, in the case of contracted charters that had not commenced as of June 12, 2014, scheduled start dates. Actual start dates and redelivery dates may differ from the scheduled start and redelivery dates depending on the terms of the charter and market conditions. (5) Each vessel with the same letter is a sister ship of each other vessel that has the same letter, and under certain of our charter contracts, may be substituted with its sister ships. (6) A period time charter at a gross daily charter rate linked to the Baltic Panamax Index (BPI) plus a premium of 6%. (7) Following the early redelivery of the Maritsa, in January 2013 we received a cash compensation payment of $13.1 million, which is being amortized over the period of the new period time charter with the same charterer. The new agreed gross daily charter rate is $8,000 for the period until January 2015. (8) A period time charter at a gross daily charter rate linked to the BPI plus a premium of 9.5%. (9) A period time charter at a gross daily charter rate linked to the BPI plus a premium of 6.5%. (10) A spot time charter at a gross daily charter rate linked to the BPI plus a premium of 18%. (11) A period time charter of ten years at a gross daily charter rate of $23,100 for the first two and a half years and of $24,810 for the remaining period. The charter agreement grants the charterer the option to extend the period time charter for an additional twelve months at a S-4 time, at a gross daily charter rate of $26,330, less 1.25% total commissions, which option may be exercised by the charterer a maximum of two times. The charter agreement also grants the charterer an option to purchase the vessel at any time beginning at the end of the seventh year of the period time charter period, at a price of $39 million less 1.00% commission, decreasing thereafter on a pro-rated basis by $1.5 million per year. The Company holds a right of first refusal to buy back the vessel in the event that the charterer exercises its option to purchase the vessel and subsequently offers to sell such vessel to a third party. Our Competitive Strengths We believe that we possess a number of strengths that provide us with a competitive advantage in the drybulk shipping industry, including: Young, high-quality fleet of Panamax, Post-Panamax, Kamsarmax and Capesize class vessels. Following the delivery of the last of our newbuilds in 2017 our fleet will be comprised of 16 Panamax class vessels, 11 Kamsarmax class vessels, 14 Post-Panamax class vessels and three Capesize class vessels. The aggregate carrying capacity of our 44 vessels, 15 of which will be new eco-design, will be 3,904,400 dwt with an average age of 6.1 years. Our focus is on these larger classes of drybulk vessels, which are able to efficiently transport the major drybulk commodities, including coal, grain and iron ore. The young age of our fleet, we believe, minimizes our operational expenses and maximizes fleet utilization. We are also focused on quality vessels designed to high technical specifications which allow our vessels to lift more cargo on the same draft, compared to the industry average, which we believe provides us with a competitive advantage, as most Panamax vessels trade in draft-restricted ports. We invest in vessels with modern design that offer low fuel consumption and lately in new eco-design vessels, with large generators, which offer operational flexibility and safety. We believe that our young fleet also provides us with a competitive advantage in the period time charter market, where vessel age and quality are of significant importance in competing for business. At the low part of the shipping cycle we have also acquired four secondhand vessels at attractive prices to grow our fleet and complement our newbuilds. Lean operations and low financing cost. We believe we maintain a lean cost structure in all aspects of our business including vessel operations, management of our vessels, management of our company and financing costs. Our daily vessel operating expenses were $4,320, $4,476 and $4,350 for 2013, 2012 and 2011, respectively. Our daily general and administrative expenses, which included daily management fees and daily public company expenses, were $1,170, $1,289 and $1,417 for 2013, 2012 and 2011, respectively. The average interest rate, including the margin, for all bank loan and credit facilities during the years 2013, 2012 and 2011 was 1.737% p.a., 1.850% p.a., and 1.439% p.a., respectively. For the three month period ended March 31, 2014, we had daily vessel operating expenses of $4,707 per vessel and our daily general and administrative expenses, which include daily fixed and variable management fees payable to our Manager and daily costs incurred in relation to our operation as a public company, were $1,118 per vessel. The average interest rate, including the margin, for all bank loan and credit facilities during the three months ended March 31, 2014 was 1.695% p.a. Significant fleet growth. Our 13 new eco-design newbuild vessels are scheduled to be delivered one in 2014; six in 2015; five in 2016; and one in 2017. Upon their delivery, the capacity of our fleet will increase by an aggregate of 1,040,700 dwt, or approximately 36%. Long-term relationships with key industry players drive opportunities with customers and shipyards. We have established long-term relationships with some of the largest drybulk shippers in the industry by providing reliable service and consistently meeting our customers expectations. Our policy is to charter our vessels primarily to charterers that use our vessels to transport drybulk commodities rather than charterers that sub-charter them to third parties. We believe our direct relationship with the actual shippers of drybulk commodities allows us to develop long-term customer relationships, which results in significant repeat business and gives us insight into the underlying demand for those commodities. S-5 We have also developed long-term relationships with high quality shipyards and have ordered 51 newbuilds over the past 21 years from shipyards including the Tsuneishi, IHI, Imabari and Sasebo shipyards in Japan. We expect that our relationships with shipyards provide us with attractive opportunities to purchase newbuilds at terms we consider competitive. Our Business Strategy Our primary objectives are to profitably grow our business, to increase the distributable cash flow per share and to maximize value to our stockholders by pursuing the following strategies: Pursue a balanced chartering strategy. We intend to deploy our drybulk vessels on a mix of period time and spot time charters according to our assessment of market conditions. As of June 12, 2014, our charter coverage was 39%, 16% and 10% of our fleets anticipated ownership days for the remainder of 2014, for 2015 and for 2016, respectively. We have substantial exposure in the spot market which allows for potential upside to our revenues in the event of a strong charter market, although this exposes us to potential downside risk if current weak market conditions continue or worsen. As of June 12, 2014, our total contracted net revenue through 2019 from our existing fleet and one of our 13 newbuilds, which is already chartered, was $231.8 million, providing for $39.2 million for the remainder of 2014, $42.7 million for 2015 and $149.9 million for the years 2016 through 2019. Strategically expand the size of our fleet, taking advantage of industry challenges. We intend to grow our fleet through timely and selective investments mainly in newbuild vessels and opportunistically in second-hand purchases of drybulk vessels when we believe those acquisitions will result in good returns on invested capital and increased cash flow per share. Our newbuild investments are mainly concluded in the lower part of the shipping cycle when we have significant opportunities to acquire newbuild tonnage at competitive prices. When acquiring vessels, we prefer to invest in groups of vessels, including vessels that will be sister ships, in order to take advantage of the operational flexibility and economies that sister ships afford us and our charterers. Continue to operate a high-quality fleet. We intend to maintain a young, high-quality fleet by strategically replacing existing vessels with new eco-design newbuilds that have the high technical specifications and advanced designs that meet the needs of our customers. We intend to preserve the quality of our vessels through a comprehensive maintenance and inspection program supervised by our experienced affiliated Manager. Management of Our Fleet Our chief executive officer, president, chief financial officer and chief operating officer, collectively referred to in this prospectus as our executive officers, provide us with strategic management and also supervise the management of our day-to-day operations by our Manager. We have a management agreement pursuant to which our Manager provides us with technical, administrative, commercial and certain other services. The initial two-year term of this agreement expired in 2010, however, the agreement automatically renews each year for up to eight years. The management agreement can be terminated earlier by us upon notice given 12 months prior to the end of the then-current term. We believe our Manager has built a strong reputation in the drybulk shipping industry by providing customized, high quality operational services in an efficient manner. Pursuant to our management agreement, we pay our Manager a fee of $800 per day per vessel, which was increased from $700 per day per vessel on May 29, 2014, and a fee of 1.25% on gross freight, charter hire, ballast bonus and demurrage for providing commercial, technical and administrative services and a commission of 1.0% based on the contract price of any vessel bought or sold on our behalf, including each of our contracted newbuilds. We also pay our Manager a flat supervision fee of $550,000 per newbuild, of which 50% is payable upon the signing of the relevant supervision agreement, and 50% upon successful completion of the sea trials of each newbuild, which we capitalize, for on-premises construction supervision. The management fees can be adjusted S-6 annually on May 29 of each year, the anniversary of our entry into the management agreement, by agreement between us and our Manager. Our Manager has agreed that, during the term of our management agreement and for a period of one year following its termination, our Manager will not provide management services to, or with respect to, any drybulk vessels other than (a) on our behalf or (b) with respect to drybulk vessels that are owned or operated by companies affiliated with our chief executive officer and drybulk vessels that are acquired, invested in or controlled by companies affiliated with our chief executive officer, subject in each case to compliance with, or waivers of, the restrictive covenant agreements between us and such companies. Our Manager has also agreed that if one of our drybulk vessels and a drybulk vessel owned or operated by a company affiliated with our chief executive officer, or a drybulk vessel that is acquired, invested in or controlled by such company, are both available and meet the criteria for a charter being arranged by our Manager, our drybulk vessel will be offered such charter. Historically, our Manager has only rarely provided services to third parties and currently our Manager does not provide management services to any third party vessels. Our arrangements with our Manager and its performance are reviewed by our board of directors. Our Manager reports to us and our board of directors through our executive officers. Corporate Information Safe Bulkers, Inc. was incorporated in the Republic of The Marshall Islands on December 11, 2007 under the Marshall Islands Business Corporations Act. We maintain our principal executive office at Apt. D11, Les Acanthes, 6, Avenue des Citronniers MC 98 000 Monaco. Our representation office in Greece is at 30-32 Avenue Karamanli, 16673 Voula, Athens, Greece, and our telephone number is 30-2-111-888-400. Our website address is www.safebulkers.com. The information on our website is not a part of this prospectus. Our registered address in the Marshall Islands is Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960. The name of our registered agent at such address is The Trust Company of The Marshall Islands, Inc. S-7 The Offering Issuer Safe Bulkers, Inc., a Marshall Islands corporation. Securities offered 2,800,000 of our 8.00% Series D Cumulative Redeemable Perpetual Preferred Shares, par value $0.01 per share, liquidation preference $25.00 per share. 3,220,000 Series D Preferred Shares, if the underwriters exercise their option to purchase additional shares in full. For a detailed description of the Series D Preferred Shares, please see the section entitled Description of Series D Preferred Shares. Price per share $25.00 Conversion; exchange and preemptive rights The Series D Preferred Shares will not have any conversion or exchange rights or be subject or entitled to preemptive rights. Dividends Dividends on Series D Preferred Shares will accrue and be cumulative from the date the Series D Preferred Shares are originally issued and will be payable on each Dividend Payment Date (as defined below) when, as and if declared by our board of directors or any authorized committee thereof out of legally available funds for such purpose. Dividend payment dates January 30, April 30, July 30 and October 30, commencing October30, 2014 (each, a Dividend Payment Date). If any Dividend Payment Date would otherwise fall on a date that is not a Business Day, the declared dividend will be payable on the immediately succeeding Business Day without the accumulation of additional dividends. Dividends will not bear interest. Dividend rate The dividend rate for the Series D Preferred Shares will be 8.00% per annum per $25.00 of liquidation preference per share (equal to $2.00000 per share). Ranking The Series D Preferred Shares will represent perpetual equity interests in us and, unlike our indebtedness, will not give rise to a claim for payment of a principal amount at a particular date. The Series D Preferred Shares will rank:  senior to our common shares and, if issued, our Series A Participating Preferred Stock (the Series A Participating Preferred Stock), and to each other class or series of capital stock established after the original issue date of the Series D Preferred Shares that is not expressly made senior to or on parity with the Series D Preferred Shares as to the payment of dividends and amounts payable upon liquidation, dissolution or winding up;  pari passu with our 8.00% Series B Cumulative Redeemable Perpetual Preferred Shares (the Series B Preferred Shares), our 8.00% Series C Cumulative Redeemable Perpetual Preferred Shares (the Series C Preferred Shares) and any class or series of capital stock established after the original issue date of the Series D Preferred Shares that is not expressly subordinated or senior to the Series D Preferred Shares as to the payment S-8 of dividends and amounts payable upon liquidation, dissolution or winding up; and  junior to all of our indebtedness and other liabilities with respect to assets available to satisfy claims against us and each class or series of capital stock expressly made senior to the Series D Preferred Shares as to the payment of dividends and amounts payable upon liquidation, dissolution or winding up. Optional redemption At any time on or after June 30, 2019, we may redeem, in whole or in part, the Series D Preferred Shares at a redemption price of $25.00 per share plus an amount equal to all accumulated and unpaid dividends thereon to the date of redemption, whether or not declared. Any such redemption would be effected only out of funds legally available for such purpose. We must provide not less than 30 days and not more than 60 days written notice of any such redemption. In addition, in connection with a fundamental change we may redeem, at our option, in whole or from time to time in part, the Series D Preferred Shares at a redemption price in cash equal to $25.00 per share plus an amount equal to all accumulated and unpaid dividends thereon to the date of redemption, whether or not declared. Any such optional redemption shall be effected out of any funds available for such purpose. A fundamental change means an event that shall be deemed to have occurred at the time after the date hereof when our common stock ceases to be listed or admitted for trading on the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of their respective successors). Voting rights Holders of the Series D Preferred Shares generally have no voting rights. However, if and whenever dividends payable on the Series D Preferred Shares are in arrears for six or more quarterly periods, whether or not consecutive, holders of Series D Preferred Shares (voting together as a class with all other classes or series of preferred stock upon which like voting rights have been conferred and are exercisable, including the Series B Preferred Shares and the Series C Preferred Shares) will, subject to certain exceptions, be entitled to elect one additional director to serve on our board of directors until we pay, or declare and set apart for payment, all cumulative dividends on the Series D Preferred Shares. Fixed liquidation price If we liquidate, dissolve or wind-up, holders of the Series D Preferred Shares will have the right to receive $25.00 per share plus an amount equal to all accumulated and unpaid dividends thereon to the date of payment, whether or not declared, before any payments are made to holders of our common shares or other junior securities. Sinking fund The Series D Preferred Shares will not be subject to any sinking fund requirements. Please see the section entitled Description of Series D Preferred SharesNo Sinking Fund. S-9 Use of proceeds The net proceeds from the public offering, after deducting estimated underwriting discounts and estimated expenses payable by us will be approximately $67.6 million. This amount assumes no exercise of the underwriters option to purchase additional shares. We plan to use the net proceeds of this offering to fund our newbuilding program and for other general corporate purposes, which may include repayment of indebtedness. Ratings The Series D Preferred Shares are not expected to be rated by any Nationally Recognized Statistical Rating Organization. NYSE listing We intend to file an application to list the Series D Preferred Shares on the NYSE under the symbol SBPRD. If the application is approved, trading of the Series D Preferred Shares on the NYSE is expected to begin within 30 days after the original issue date of the Series D Preferred Shares. The underwriters have advised us that they intend to make a market in the Series D Preferred Shares prior to commencement of any trading on the NYSE. However, the underwriters will have no obligation to do so, and no assurance can be given that a market for the Series D Preferred Shares will develop prior to commencement of trading on the NYSE or, if developed, will be maintained. Tax considerations Subject to the more comprehensive discussion under Tax ConsiderationsUnited States Federal Income Tax ConsiderationsÄ United States Federal Income Taxation of United States Holders, any distributions with respect to our Series D Preferred Shares that you receive from us will generally constitute dividends, which may be taxable at ordinary income rates or taxable as qualified dividend income at preferential rates. Risk factors See Risk Factors on page S-16 of this prospectus supplement and beginning on page 2 of our Annual Report on Form 20-F for a discussion of factors you should carefully consider before deciding to invest in the Series D Preferred Shares. S-10 Summary Consolidated Financial and Other Data The following table presents selected consolidated financial and other data of the Company. The selected consolidated financial data of the Company for each of the five years in the period ended December 31, 2013 are a summary of, are derived from, and are qualified by reference to our audited consolidated financial statements and notes thereto, which have been prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP. The consolidated financial data for the three months ended March 31, 2014 and March 31, 2013 have been derived from our unaudited interim consolidated financial statements. See Management Discussion of First Quarter 2014 Results in our Report on Form 6-K, filed with the SEC on May 29, 2014, and incorporated herein by reference. Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2014. Our audited consolidated statements of income, stockholders equity and cash flows for the years ended December 31, 2011, 2012 and 2013 and the consolidated balance sheets at December 31, 2012 and 2013, together with the notes thereto, are included in our Annual Report on Form 20-F, incorporated by reference herein, and should be read in their entirety. The selected consolidated financial and other data for the years ended December 31, 2009 and 2010 have been derived from our audited financial statements, which are not included herein. Year Ended December 31, Three Months EndedMarch 31, 2009 2010 2011 2012 2013 2013 2014 (In thousands of U.S. dollars except share data) STATEMENT OF INCOME Revenues $ 168,400 $ 159,698 $ 172,036 $ 187,557 $ 191,520 $ 45,172 $ 42,806 Commissions (3,794 ) (2,678 ) (3,128 ) (3,261 ) (4,799 ) (945 ) (1,463 ) Net revenues 164,606 157,020 168,908 184,296 186,721 44,227 41,343 Voyage expenses (577 ) (610 ) (1,987 ) (7,286 ) (10,207 ) (4,035 ) (4,355 ) Vessel operating expenses (19,628 ) (23,128 ) (26,066 ) (34,540 ) (41,964 ) (9,914 ) (12,648 ) Depreciation (13,893 ) (19,673 ) (23,637 ) (32,250 ) (37,394 ) (8,836 ) (10,267 ) General and administrative expenses: Management fee to related party (4,436 ) (4,880 ) (6,026 ) (7,726 ) (8,379 ) (2,139 ) (2,208 ) Public company expenses (2,610 ) (2,138 ) (2,463 ) (2,220 ) (2,981 ) (503 ) (796 ) Early redelivery income/(cost) 74,951 132 207 11,677 7,050  (532 ) (Loss)/gain on asset purchase cancellations 20,699      3,633 Gain on sale of assets  15,199      Operating income 177,714 121,922 108,936 111,951 92,846 18,800 14,170 Interest expense (10,342 ) (6,423 ) (5,250 ) (9,072 ) (9,086 ) (2,575 ) (2,165 ) Other finance costs (442 ) (330 ) (1,055 ) (1,268 ) (1,032 ) (216 ) (218 ) Interest income 2,164 2,627 1,046 1,122 1,008 271 231 (Loss)/gain on derivatives (4,416 ) (8,164 ) (12,491 ) (5,384 ) 813 63 (447 ) Foreign currency gain/(loss) 838 281 (799 ) (3 ) (40 ) 36 (38 ) Amortization and write-off of deferred finance charges (106 ) (266 ) (653 ) (1,226 ) (1,252 ) (310 ) (301 ) Net income $ 165,410 $ 109,647 $ 89,734 $ 96,120 $ 83,257 $ 16,069 $ 11,232 Earnings per share, basic and diluted $ 3.03 $ 1.73 $ 1.29 $ 1.27 $ 1.05 $ 0.21 $ 0.13 Cash dividends declared per common share $ 0.60 $ 0.60 $ 0.60 $ 0.50 $ 0.21 $ 0.05 $ 0.06 Cash dividends declared per preferred share     0.77222  $ 0.50 Weighted average number of shares outstanding, basic and diluted 54,510,587 63,300,466 69,463,093 75,468,465 77,495,029 76,673,484 83,441,135 S-11 Year Ended December 31, Three Months EndedMarch 31, 2009 2010 2011 2012 2013 2013 2014 (In thousands of U.S. dollars) OTHER FINANCIAL DATA Net cash provided by operating activities $ 211,338 $ 118,147 $ 107,189 $ 105,065 $ 100,594 $ 28,948 $ 12,454 Net cash used in investing activities (191,863 ) (131,709 ) (125,889 ) (158,145 ) (100,344 ) (50,454 ) (35,031 ) Net cash (used in)/provided by financing activities (28,742 ) 60,136 (18,514 ) 127,683 (38,303 ) (69,014 ) 16,171 Net (decrease)/increase in cash and cash Equivalents (9,267 ) 46,574 (37,214 ) 74,603 (38,053 ) (90,520 ) (6,406 ) Year Ended December 31, Three Months EndedMarch 31, 2009 2010 2011 2012 2013 2013 2014 (In thousands of U.S. dollars) BALANCE SHEET DATA(at period end) Total current assets $ 105,648 $ 104,276 $ 37,959 $ 171,829 $ 173,185 $ 97,795 $ 131,743 Total fixed assets 467,513 640,258 777,663 849,903 931,499 876,589 997,568 Other non-current assets $ 55,563 $ 60,838 $ 61,649 $ 60,482 $ 7,532 $ 60,217 $ 8,200 Total assets 628,724 805,372 877,271 1,082,214 1,112,216 1,034,601 1,137,511 Total current liabilities 65,551 52,983 51,673 47,493 57,304 53,741 92,894 Derivative liabilitiesLong-term 15,510 9,787 10,130 8,978 3,270 6,922 2,267 Long-term debt, net of current portion 420,994 467,070 465,805 596,468 473,110 527,944 458,560 Unearned revenueLong-term 29,450 31,399 17,821 3,419 196 7,872  Total shareholders equity 97,219 244,133 331,842 425,856 578,336 438,122 583,790 Total liabilities and shareholders equity 628,724 805,372 877,271 1,082,214 1,112,216 1,034,601 1,137,511 OTHER DATA (1) EBITDA $ 187,587 $ 133,382 $ 118,228 $ 137,546 $ 129,981 $ 27,519 $ 23,734 Adjusted EBITDA $ 136,913 $ 125,934 $ 131,311 $ 131,256 $ 122,158 $ 27,420 $ 21,118 Year Ended December 31, Three Months EndedMarch 31, 2009 2010 2011 2012 2013 2013 2014 FLEET DATA Number of vessels at period end 14 16 18 24 28 26 31 Average age of fleet (in years) 3.8 3.8 4.3 4.5 5.6 5.0 5.3 Ownership days (2) 4,817 5,326 5,992 7,716 9,713 2,247 2,687 Available days (3) 4,795 5,296 5,976 7,703 9,647 2,219 2,657 Operating days (4) 4,778 5,269 5,962 7,654 9,615 2,214 2,656 Fleet utilization (5) 99.19 % 98.93 % 99.50 % 99.20 % 98.99 % 98.53 % 98.85 % Average number of vessels in the period (6) 13.2 14.6 16.4 21.08 26.6 25.0 29.9 AVERAGE DAILY RESULTS Time charter equivalent rate(7) $ 34,208 $ 29,534 $ 27,932 $ 22,979 $ 18,297 $ 18,113 $ 13,921 Daily vessel operating expenses (8) $ 4,075 $ 4,342 $ 4,350 $ 4,476 $ 4,320 $ 4,412 $ 4,707 Daily general and administrative expenses (9) $ 1,463 $ 1,318 $ 1,417 $ 1,289 $ 1,170 $ 1,176 $ 1,118 (1) A reconciliation of net income to EBITDA and a reconciliation of EBITDA to Adjusted EBITDA are set forth below: S-12 Year Ended December 31, Three Months EndedMarch 31, 2009 2010 2011 2012 2013 2013 2014 (In thousands of U.S. dollars) Net Income $ 165,410 $ 109,647 $ 89,734 $ 96,120 $ 83,257 $ 16,069 $ 11,232 Plus Net Interest Expense 8,178 3,796 4,204 7,950 8,078 2,304 1,934 Plus Depreciation 13,893 19,673 23,637 32,250 37,394 8,836 10,267 Plus Amortization 106 266 653 1,226 1,252 310 301 EBITDA $ 187,587 $ 133,382 $ 118,228 $ 137,546 $ 129,981 $ 27,519 $ 23,734 Less Gain on sale of assets  (15,199 )      Less Early redelivery (income)/loss (74,951 ) (132 ) (207 ) (11,677 ) (7,050 )  532 Plus Loss/(gain) on asset cancellations 20,699      (3,633 ) Plus Loss/(gain) on derivatives 4,416 8,164 12,491 5,384 (813 ) (63 ) 447 Plus (Gain)/Loss on foreign currency (838 ) (281 ) 799 3 40 (36 ) 38 Adjusted EBITDA $ 136,913 $ 125,934 $ 131,311 $ 131,256 $ 122,158 $ 27,420 $ 21,118 EBITDA and Adjusted EBITDA are not recognized measurements under U.S. GAAP. EBITDA represents net income before interest, income tax expense, depreciation and amortization. EBITDA assists our management and investors by increasing the comparability of our fundamental performance from period to period and against the fundamental performance of other companies in our industry that provide EBITDA information. We believe that EBITDA is useful in evaluating our operating performance compared to that of other companies in our industry because the calculation of EBITDA generally eliminates the effects of financings, income taxes and the accounting effects of capital expenditures and acquisitions, items which may vary for different companies for reasons unrelated to overall operating performance. Adjusted EBITDA represents our EBITDA after giving effect to the removal of gain on sale of assets, early redelivery cost/income, loss on asset cancellations and gain/loss on derivatives and foreign currency for the relevant periods. Adjusted EBITDA assists our management and investors by increasing the comparability of our fundamental performance with respect to our vessel operation, without including the gain on sale of assets, gains or costs we have received or incurred through early redelivery or the losses from asset cancellations and gain/loss on derivatives and foreign currency during the relevant periods, which we believe allows us to better illustrate our operating performance for the periods indicated. EBITDA and Adjusted EBITDA have limitations as analytical tools, and should not be considered in isolation, or as a substitute for analysis of our results as reported under U.S. GAAP. EBITDA and Adjusted EBITDA should not be considered a substitute for net income calculated in accordance with U.S. GAAP or as a measure of profitability. While EBITDA and Adjusted EBITDA are frequently used as measures of operating results and performance, they are not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. (2) Ownership days represent the aggregate number of days in a period during which each vessel in our fleet has been owned by us. (3) Available days represent the total number of days in a period during which each vessel in our fleet was in our possession net of off-hire days associated with scheduled maintenance, which includes major repairs, drydockings, vessel upgrades or special or intermediate surveys. (4) Operating days represent the number of our available days in a period less the aggregate number of days that our vessels are off-hire due to any reason, excluding scheduled maintenance. S-13 (5) Fleet utilization is calculated by dividing the number of our operating days during a period by the number of our ownership days during that period. (6) Average number of vessels in the period is calculated by dividing ownership days in the period by the number of days in that period. (7) Time charter equivalent rates, or TCE rates, represent our charter revenues less commissions and voyage expenses during a period divided by the number of our available days during the period, as indicated in the table below. TCE rates assist us in making decisions regarding the deployment and use of our vessels and in evaluating their financial performance. See Item 5. Operating and Financial Review and Prospects A Operating Results in our Annual Report on Form 20 F which is incorporated herein by reference. Year Ended December 31, Three Months EndedMarch 31, 2009 2010 2011 2012 2013 2013 2014 (In thousands of U.S. dollars,except available days and time charter equivalent rate) Time charter revenues $ 168,400 $ 159,698 $ 172,036 $ 187,557 $ 191,520 $ 45,172 $ 42,806 Less commissions (3,794 ) (2,678 ) (3,128 ) (3,261 ) (4,799 ) (945 ) (1,463 ) Less voyage expenses (577 ) (610 ) (1,987 ) (7,286 ) (10,207 ) (4,035 ) (4,355 ) Time charter equivalent revenue $ 164,029 $ 156,410 $ 166,921 $ 177,010 $ 176,514 $ 40,192 $ 36,988 Available days 4,795 5,296 5,976 7,703 9,647 2,219 2,657 Time charter equivalent rate $ 34,208 $ 29,534 $ 27,932 $ 22,979 $ 18,297 $ 18,113 $ 13,921 (8) Daily vessel operating expenses include the costs for crewing, insurance, lubricants, spare parts, provisions, stores, repairs, maintenance, statutory and classification expense, drydocking, intermediate and special surveys and other miscellaneous items. Daily vessel operating expenses are calculated by dividing vessel operating expenses by ownership days for the relevant period. (9) Daily general and administrative expenses include daily fixed and variable management fees payable to our Manager and daily costs in relation to our operations as a public company. Daily general and administrative expenses are calculated by dividing general and administrative expenses by ownership days for the relevant period. S-14 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE DIVIDENDS Year Ended December 31, Three MonthsEnded March 31, 2009 2010 2011 2012 2013 2013 2014 16.7 16.6 13.0 9.4 8.7 6.5 5.4 For the purpose of computing the consolidated ratio of earnings to fixed charges and preference dividends, earnings consist of net income plus fixed charges less interest capitalized. Fixed charges consist of interest expensed and capitalized, amortization and write-off of capitalized expenses relating to indebtedness. S-15 RISK FACTORS Any investment in our Series D Preferred Shares involves a high degree of risk. Along with the risks and uncertainties described below you should carefully consider the important factors set forth under the heading Risk Factors starting on page 2 of our Annual Report on Form 20-F for the year ended December 31, 2013, which was filed with the SEC on March 5, 2014, which is incorporated herein by reference, before investing in our Series D Preferred Shares. For further details, see the sections entitled Where You Can Find Additional Information and Incorporation by Reference. Any of the risk factors referred to in our Annual Report or in this section could significantly and negatively affect our business, results of operations or financial condition, which may reduce our ability to pay dividends and lower the trading price of our Series D Preferred Shares. These risks are not the only ones that may exist. Additional risks not currently known by us or that we deem immaterial may also impair our business operations. You may lose all or a part of your investment. RISKS OF INVESTING IN THE SERIES D PREFERRED SHARES We may not have sufficient cash from our operations to enable us to pay dividends on or to redeem our Series D Preferred Shares following the payment of expenses and the establishment of any reserves. We will pay quarterly dividends on our Series D Preferred Shares only from funds legally available for such purpose when, as and if declared by our board of directors. We may not have sufficient cash available each quarter to pay dividends. In addition, we may have insufficient cash available to redeem our Series D Preferred Shares. The amount of dividends we can pay or use to redeem Series D Preferred Shares depends upon the amount of cash we generate from our operations, which may fluctuate. The amount of cash we have available for dividends on or to redeem our Series D Preferred Shares will not depend solely on our profitability. The actual amount of cash we will have available for dividends or to redeem our Series D Preferred Shares will depend on many factors, including the following:  changes in our operating cash flow, capital expenditure requirements, working capital requirements and other cash needs;  restrictions under our existing or future credit facilities or any future debt securities, including existing restrictions under our existing credit facilities on our ability to pay dividends if an event of default has occurred and is continuing or if the payment of the dividend would result in an event of default and restrictions on our ability to redeem securities;  the amount of any cash reserves established by our board of directors; and  restrictions under Marshall Islands law, which generally prohibits the payment of dividends other than from surplus (retained earnings and the excess of consideration received for the sale of shares above the par value of the shares) or while a company is insolvent or would be rendered insolvent by the payment of such a dividend. The amount of cash we generate from our operations may differ materially from our net income or loss for the period, which will be affected by noncash items, and our board of directors in its discretion may elect not to declare any dividends. As a result of these and the other factors mentioned above, we may pay dividends during periods when we record losses and may not pay dividends during periods when we record net income. The Series D Preferred Shares represent perpetual equity interests. The Series D Preferred Shares represent perpetual equity interests in us and, unlike our indebtedness, will not give rise to a claim for payment of a principal amount at a particular date. As S-16 a result, holders of the Series D Preferred Shares may be required to bear the financial risks of an investment in the Series D Preferred Shares for an indefinite period of time. In addition, the Series D Preferred Shares will rank junior to all our indebtedness and other liabilities, and to any other senior securities we may issue in the future with respect to assets available to satisfy claims against us. The Series D Preferred Shares are a new issuance and do not have an established trading market, which may negatively affect their market value and your ability to transfer or sell your shares. In addition, the lack of a fixed redemption date for the Series D Preferred Shares will increase your reliance on the secondary market for liquidity purposes. The Series D Preferred Shares are a new issue of securities with no established trading market. In addition, since the securities have no stated maturity date, investors seeking liquidity will be limited to selling their shares in the secondary market absent redemption by us. We intend to apply to list the Series D Preferred Shares on the NYSE, but they may not be accepted for listing. Even if the Series D Preferred Shares are approved for listing by the NYSE, however, an active trading market on the NYSE for the shares may not develop or, even if it develops, may not last, in which case the trading price of the Series D Preferred Shares could be adversely affected and your ability to transfer your shares will be limited. If an active trading market does develop on the NYSE, our Series D Preferred Shares may trade at prices lower than the public offering price. The trading price of our Series D Preferred Shares would depend on many factors, including:  prevailing interest rates;  the market price of our common stock;  the market for similar securities;  general economic and financial market conditions;  our issuance of debt or other preferred equity securities; and  our financial condition, results of operations and prospects. We have been advised by the underwriters that they intend to make a market in the shares of our Series D Preferred Shares pending any listing of the shares on the NYSE, but they are not obligated to do so and may discontinue market-making at any time without notice. The Series D Preferred Shares have not been rated. We have not sought to obtain a rating for the Series D Preferred Shares, and the shares may never be rated. It is possible, however, that one or more rating agencies may independently determine to assign a rating to the Series D Preferred Shares or that we may elect to obtain a rating of our Series D Preferred Shares in the future. In addition, we may elect to issue other securities for which we may seek to obtain a rating. If any ratings are assigned to the Series D Preferred Shares in the future or if we issue other securities with a rating, such ratings, if they are lower than market expectations or are subsequently lowered or withdrawn, could adversely affect the market for or the market value of the Series D Preferred Shares. Ratings only reflect the views of the issuing rating agency or agencies and such ratings could at any time be revised downward or withdrawn entirely at the discretion of the issuing rating agency. A rating is not a recommendation to purchase, sell or hold any particular security, including the Series D Preferred Shares. Ratings do not reflect market prices or suitability of a security for a particular investor and any future rating of the Series D Preferred Shares may not reflect all risks related to us and our business, or the structure or market value of the Series D Preferred Shares. Our Series D Preferred Shares are subordinate to our debt, and your interests could be diluted by the issuance of additional preferred shares, including additional Series D Preferred Shares, and by other transactions. Our Series D Preferred Shares are subordinate to all of our existing and future indebtedness. As of March 31, 2014, we had aggregate debt outstanding of $530.9 million, of which $72.3 million S-17 was payable within the next 12 months. Our existing indebtedness restricts, and our future indebtedness may include restrictions on, our ability to pay dividends on or redeem preferred shares. Our articles of incorporation currently authorize the issuance of up to 20,000,000 shares of blank check preferred stock, par value $0.01 per share, of which, as of June 12, 2014, 1,600,000 shares of Series B Preferred Shares and 2,300,000 shares of Series C Preferred Shares were issued and outstanding. Of this blank check preferred stock, 1,000,000 shares have been designated Series A Participating Preferred Stock in connection with our adoption of a stockholder rights plan as described under Item 10. Additional InformationB. Memorandum and Articles of Associatioñ Stockholder Rights Plan of our Annual Report on Form 20-F for the year ended December 31, 2013, which is incorporated herein by reference. Our Series B Preferred Shares and our Series C Preferred Shares rank pari passu with our Series D Preferred Shares. The issuance of additional preferred shares on a parity with or senior to the Series D Preferred Shares would dilute the interests of holders of our Series D Preferred Shares, and any issuance of preferred shares senior to our Series D Preferred Shares or of additional indebtedness could affect our ability to pay dividends on, redeem or pay the liquidation preference on our Series D Preferred Shares. The Series D Preferred Shares do not contain any provisions affording the holders of our Series D Preferred Shares protection in the event of a highly leveraged or other transaction, including a merger or the sale, lease or conveyance of all or substantially all our assets or business, which might adversely affect the holders of our Series D Preferred Shares. Market interest rates may adversely affect the value of our Series D Preferred Shares. One of the factors that will influence the price of our Series D Preferred Shares will be the dividend yield on the Series D Preferred Shares (as a percentage of the price of our Series D Preferred Shares, as applicable) relative to market interest rates. An increase in market interest rates, which are currently at low levels relative to historical rates, may lead prospective purchasers of our Series D Preferred Shares to expect a higher dividend yield, and higher interest rates would likely increase our borrowing costs and potentially decrease funds available for distribution. Accordingly, higher market interest rates could cause the market price of our Series D Preferred Shares to decrease. As a holder of Series D Preferred Shares you have extremely limited voting rights. Your voting rights as a holder of Series D Preferred Shares will be extremely limited. Our common shares are the only class or series of our shares carrying full voting rights. Holders of Series D Preferred Shares will have no voting rights other than the ability, subject to certain exceptions, to elect one director if dividends for six quarterly dividend periods (whether or not consecutive) payable on our Series D Preferred Shares are in arrears (voting together as a class with all other classes or series of Parity Securities upon which like voting rights have been conferred and are exercisable, including holders of our Series B Preferred Shares and holders of our Series C Preferred Shares) and certain other limited protective voting rights described in this prospectus under Description of Series D Preferred SharesVoting Rights. Our ability to pay dividends on and to redeem our Series D Preferred Shares is limited by the requirements of Marshall Islands law, the laws of the Republic of Liberia and existing and future agreements. The laws of the Republic of Liberia and of the Republic of The Marshall Islands, where our vessel-owning subsidiaries are incorporated, generally prohibit the payment of dividends other than from surplus or net profits, or while a company is insolvent or would be rendered insolvent by the payment of such a dividend. Our subsidiaries may not have sufficient funds, surplus or net profits to make distributions to us. In addition, under guarantees we have entered into with respect to certain of our subsidiaries existing credit facilities, we are subject to financial and other covenants, which may limit our ability to pay dividends and redeem the Series D Preferred Shares. These and future agreements may limit our ability to pay dividends on and to redeem the Series D Preferred Shares. We also may not have sufficient surplus or net profits in the future to pay dividends. S-18 The amount of your liquidation preference is fixed and you will have no right to receive any greater payment regardless of the circumstances. The payment due upon a liquidation is fixed at the redemption preference of $25.00 per share plus accumulated and unpaid dividends to the date of liquidation. If, in the case of our liquidation, there are remaining assets to be distributed after payment of this amount, you will have no right to receive or to participate in these amounts. Furthermore, if the market price for your Series D Preferred Shares is greater than the liquidation preference, you will have no right to receive the market price from us upon our liquidation. The Series D Preferred Shares are redeemable at our option. We may, at our option, redeem all or, from time to time, part of the Series D Preferred Shares on or after June 30, 2019. If we redeem your Series D Preferred Shares, you will be entitled to receive a redemption price equal to $25.00 per share plus accumulated and unpaid dividends to the date of redemption. It is likely that we would choose to exercise our optional redemption right only when prevailing interest rates have declined, which would adversely affect your ability to reinvest your proceeds from the redemption in a comparable investment with an equal or greater yield to the yield on the Series D Preferred Shares had the Series D Preferred Shares not been redeemed. We may elect to exercise our partial redemption right on multiple occasions. In addition, in connection with a fundamental change we may redeem, at our option, in whole or from time to time in part, the Series D Preferred Shares at a redemption price in cash equal to $25.00 per share plus an amount equal to all accumulated and unpaid dividends thereon to the date of redemption, whether or not declared. Any such optional redemption shall be effected out of any funds available for such purpose. A fundamental change means an event that shall be deemed to have occurred at the time after the date hereof when our common stock ceases to be listed or admitted for trading on the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of their respective successors). TAX RISKS In addition to the following risk factors, you should read the section entitled Tax Considerations for a more complete discussion of the expected material United States federal and non-United States income tax considerations relating to us and the ownership and disposition of our Series D Preferred Shares. If we were to be subject to tax in jurisdictions in which we operate, our financial results would be adversely affected. We are a non-resident domestic Marshall Islands corporation. Because we do not, and we do not expect that we will, conduct business or operations in the Republic of The Marshall Islands, under current Marshall Islands law we are not subject to tax on income or capital gains. Additionally, some of our vessel-owning subsidiaries are incorporated under the laws of the Republic of Liberia. Liberian law specifically exempts from taxation non-resident Liberian corporations such as our Liberian subsidiaries that engage in international shipping (and not exclusively in Liberia) and that do not engage in other business or activities in Liberia other than specifically enumerated in the Consolidated Tax Amendments Act of 2011, which was published and became effective on November 1, 2011. We believe that we should not be subject to tax under the laws of various countries other than the United States in which we conduct activities or in which our customers are located. However, our belief is based on our understanding of the tax laws of those countries, and our tax position is subject to review and possible challenge by taxing authorities and to possible changes in law or interpretation. We cannot determine in advance the extent to which certain jurisdictions may require us to pay tax or to make payments in lieu of tax. In addition, payments due to us from our customers may be subject to tax claims. S-19 We may earn shipping income that will be subject to United States income tax, thereby reducing our cash available for distributions to you. Under United States tax rules, 50% of our gross income attributable to shipping that begins or ends in the United States will be subject to a 4% United States federal income tax (without allowance for deductions). The amount of this income may fluctuate, and we will not qualify for any exemption from this United States tax. Many of our charters contain provisions that obligate the charterers to reimburse us for this 4% United States tax. To the extent we are not reimbursed by our charterers, the 4% United States tax will decrease our cash that is available for dividends. For a more complete discussion, see the section entitled Tax ConsiderationsTaxation of Our Shipping Income in this prospectus supplement. United States tax authorities could treat us as a passive foreign investment company, which could have adverse United States federal income tax consequences to United States holders. A non-United States corporation will be treated as a passive foreign investment company, or PFIC, for United States federal income tax purposes for any taxable year if either (a) at least 75% of its gross income for such taxable year consists of certain types of passive income or (b) at least 50% of the average value of the corporations assets during such year produce or are held for the production of those types of passive income. For purposes of these tests, passive income includes dividends, interest and gains from the sale or exchange of investment property and rents and royalties other than rents and royalties that are received from unrelated parties in connection with the active conduct of a trade or business. For purposes of these tests, income derived from the performance of services does not constitute passive income. United States stockholders of a PFIC are subject to a disadvantageous United States federal income tax regime with respect to the income derived by the PFIC, the distributions they receive from the PFIC, and the gain, if any, they derive from the sale or other disposition of their shares in the PFIC. In particular, United States holders who are individuals would not be eligible for preferential tax rates otherwise applicable to qualified dividends. Based on our current operations and anticipated future operations, we believe that it is more likely than not that we will not be treated as a PFIC. In this regard, we intend to treat gross income we derive or are deemed to derive from our period time chartering activities as services income, rather than rental income. Accordingly, we believe that our income from our period time chartering activities should not constitute passive income, and that the assets we own and operate in connection with the production of that income should not constitute passive assets. There are legal uncertainties involved in this determination. A case decided by the United States Court of Appeals for the Fifth Circuit held that, contrary to the position of the United States Internal Revenue Service, or the IRS, in that case, and for purposes of a different set of rules under the Internal Revenue Code of 1986, or the Code, income received under a period time charter of vessels should be treated as rental income rather than services income. If the reasoning of this case were extended to the PFIC context, the gross income we derive or are deemed to derive from our period time chartering activities would be treated as rental income, and we would probably be a PFIC. In recent guidance, however, the IRS stated that it disagreed with the holding in the Fifth Circuit case, and specified that income from period time charters should be treated as services income. In light of these authorities, the IRS or a United States court may not accept the position that we are not a PFIC, and there is a risk that the IRS or a United States court could determine that we are a PFIC. Moreover, we may constitute a PFIC for a future taxable year if there were to be changes in our assets, income or operations. If the IRS were to find that we are or have been a PFIC for any taxable year, our United States stockholders will face adverse United States tax consequences. See the section entitled Tax ConsiderationsUnited States Federal Income Tax ConsiderationsUnited States Federal Income Taxation of United States Holders for a more comprehensive discussion of the United States federal income tax consequences to United States stockholders if we are treated as a PFIC. S-20 FORWARD-LOOKING STATEMENTS All statements in this prospectus supplement (and in the documents and statements incorporated by referenced herein) that are not statements of historical fact are forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995. The disclosure and analysis set forth in this prospectus supplement includes assumptions, expectations, projections, intentions and beliefs about future events in a number of places, particularly in relation to our operations, cash flows, financial position, plans, strategies, business prospects, changes and trends in our business and the markets in which we operate. These statements are intended as forward-looking statements. In some cases, predictive, future-tense or forward-looking words such as believe, intend, anticipate, estimate, project, forecast, plan, potential, may, should and expect and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. In addition, we and our representatives may from time to time make other oral or written statements which are forward-looking statements, including in our periodic reports that we file with the SEC, other information sent to our security holders and other written materials. Forward-looking statements include, but are not limited to, such matters as:  future operating or financial results and future revenues and expenses;  future, pending or recent acquisitions, business strategy, areas of possible expansion and expected capital spending or operating expenses;  availability of key employees, crew, length and number of off-hire days, drydocking requirements and fuel and insurance costs;  general market conditions and shipping industry trends, including charter rates, vessel values and factors affecting supply and demand;  our financial condition and liquidity, including our ability to make required payments under our credit facilities, comply with our loan covenants and obtain additional financing in the future to fund capital expenditures, acquisitions and other corporate activities;  the overall health and condition of the U.S. and global financial markets, including the value of the U.S. dollar relative to other currencies;  our expectations about availability of vessels to purchase, the time that it may take to construct and deliver new vessels or the useful lives of our vessels;  our continued ability to enter into period time charters with our customers and secure profitable employment for our vessels in the spot market;  our expectations relating to dividend payments and ability to make such payments;  our ability to leverage our Managers relationships and reputation within the drybulk shipping industry to our advantage;  our anticipated general and administrative expenses;  environmental and regulatory conditions, including changes in laws and regulations or actions taken by regulatory authorities;  risks inherent in vessel operation, including terrorism, piracy and discharge of pollutants;  potential liability from future litigation; and  other factors discussed in Risk Factors in this prospectus supplement (and in the Risk Factors described in our Annual Report on Form 20-F). We caution that the forward-looking statements included in this prospectus supplement (and in the documents and statements incorporated by reference herein) represent our estimates and assumptions only as of the date of this prospectus supplement (and in the documents and statements incorporated by reference herein) and are not intended to give any assurance as to future results. Assumptions, expectations, projections, intentions and beliefs about future events may, and often do, vary from actual results and these differences can be material. The reasons for this include the risks, uncertainties and factors described under Risk Factors. As a result, the forward- looking events S-21 discussed in this prospectus might not occur and our actual results may differ materially from those anticipated in the forward-looking statements. Accordingly, you should not unduly rely on any forward-looking statements. We undertake no obligation to update or revise any forward-looking statements contained in this prospectus supplement, whether as a result of new information, future events, a change in our views or expectations or otherwise. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, we cannot assess the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward-looking statement. S-22 USE OF PROCEEDS We estimate that the net proceeds from this offering, after deducting the estimated underwriting discount and estimated expenses relating to this offering payable by us, will be approximately $67.6 million. This amount assumes no exercise of the underwriters option to purchase additional shares. We plan to use the net proceeds of this offering to fund our newbuilding program and for other general corporate purposes, which may include repayment of indebtedness. S-23 CAPITALIZATION The following table sets forth, as of March 31, 2014, our capitalization:  On an actual basis;  On an as adjusted basis to give effect to the following transactions, which occurred between March 31, 2014 and June 20, 2014:  the repayment of loans amounting to $4.6 million;  declaration and payment of the dividend of the Series B Preferred Shares of $0.50 per preferred share paid on April 30, 2014 in a total amount of $0.8 million;  issuance of 3,240 common shares to our non-executive independent directors;  issuance and sale of 2,300,000 Series C Preferred Shares, par value $0.01 per share, at a price per share of $25.00, after deducting estimated underwriting discount and estimated offering expenses of $2.1 million, resulting in net proceeds of approximately $55.4 million;  declaration and payment of the dividend of the common shares of $0.06 per share paid on June 17, 2014 to holders of record on June 10, 2014, in a total amount of $5.0 million;  On a further adjusted basis to give effect to:  the issuance and sale of Series D Preferred Shares in this offering after deducting estimated underwriting discount and estimated offering expenses of $2.4 million, resulting in net proceeds of approximately $67.6 million. Other than these adjustments, there has been no material change in our capitalization since March 31, 2014. This table should be read in conjunction with our consolidated financial statements and the notes thereto incorporated by reference in this prospectus. As of March 31, 2014 Actual As Adjusted As FurtherAdjusted (in thousands of U.S. dollars) Debt: Current portion of long-term debt $ 72,312 $ 67,683 $ 67,683 Long-term debt, net of current portion 458,560 458,560 458,560 Total debt (1)(2) $ 530,872 $ 526,243 $ 526,243 Stockholders equity: Series B Preferred Shares (3) 16 16 16 Series C Preferred Shares (3)  23 23 Series D Preferred Shares (3)   28 Common stock (4) 83 83 83 Additional paid-in capital 237,240 292,623 360,191 Retained earnings 346,451 340,644 340,644 Total stockholders equity $ 583,790 $ 633,389 $ 700,985 Total capitalization: $ 1,114,662 $ 1,159,632 $ 1,227,228 (1) All bank debt is issued by our subsidiaries and is secured. (2) Total debt does not include the fair value of the derivative liabilities, which was $3.3 million as of March 31, 2014. (3) As of March 31, 2014, we had 20,000,000 shares of authorized preferred stock, $0.01 par value. As of March 31, 2014, we had 1,600,000, 1,600,000 and 1,600,000 Series B Preferred Shares issued and outstanding on an actual, as adjusted and as further adjusted basis, respectively, 0, 2,300,000 and 2,300,000 Series C Preferred Shares issued and outstanding on an actual, as adjusted and as further adjusted basis, respectively, and no Series D Preferred Shares issued or outstanding on an actual and as adjusted basis and 2,800,000 shares issued S-24
